EXHIBIT 10.9
  

[g10518image02.jpg]




CORRESPONDENT LOAN

PURCHASE AGREEMENT

Thornburg Mortgage, Inc.
119 East Marcy Street, Suite 201
Santa Fe, New Mexico 87501
505.989.1900 Tel
505.989.8156 Fax
www.thornburg.com






--------------------------------------------------------------------------------

This CORRESPONDENT LOAN PURCHASE AGREEMENT (this “Agreement”) dated as of
January 6, 2000, is between THORNBURG MORTGAGE ASSET CORPORATION, a Maryland
corporation (“TMA”), and the seller named below (the “Correspondent”).

PRELIMINARY STATEMENT

WHEREAS, in reliance upon the representations and warranties of the
Correspondent contained herein, the Correspondent Seller Guide, as hereinafter
defined, and the PNC Servicer Guide, as hereinafter defined, which are
incorporated by reference herein, and in the Correspondent Application attached
hereto as Exhibit A, TMA has agreed to purchase from the Correspondent, from
time to time, and the Correspondent has agreed to sell to TMA, from time to
time, certain residential whole mortgage loans meeting the criteria set forth in
the Correspondent Seller Guide;

WHEREAS, the Correspondent may retain the servicing of such mortgage loans, in
which instance the Correspondent and TMA desire to prescribe the terms and
conditions of such servicing as set forth in the Correspondent Seller Guide and
the PNC Servicer Guide as hereinafter defined;

WHEREAS, TMA has or is about to contract with PNC to master service such
mortgage loans, and may in the future contract with another master servicer to
master service such mortgage loans; and

WHEREAS, Correspondent shall service such mortgage loans in accordance with the
PNC Servicer Guide and shall recognize PNC as the master servicer of such
mortgage loans.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, TMA and the Correspondent agree as follows:

Section 1.    Definitions. Unless otherwise defined herein, the capitalized
terms used herein shall have the meanings set forth in the Correspondent Seller
Guide.

Section 2.    Delivery of the Guides. TMA has provided to the Correspondent and
the Correspondent has received and reviewed the Guides, which are incorporated
by reference in their entirety into this Agreement. The Correspondent has had
the opportunity to ask questions of TMA concerning the Guides. The Correspondent
understands and agrees that TMA’s and/or PNC’s reasonable interpretation of the
Guides, as applicable, shall be final and binding on the Correspondent in all
respects.






--------------------------------------------------------------------------------

Section 3.    Sale and Conveyance of Eligible Loans; Possession of Mortgage
Files.

(a)        Regarding the purchase of each Eligible Loan or Eligible Loans,
Correspondent agrees to provide TMA with its wire transfer instructions. TMA
shall issue a Verification of Purchase and Wire Transfer by facsimile to
Correspondent following such purchase(s).

(b)        On each Purchase Date, the Correspondent, upon the receipt of the
Purchase Price therefor, does hereby sell, transfer, assign, set over and convey
to TMA, without recourse, but subject to the terms and provisions of this
Agreement, all the right, title, and interest of the, Correspondent in and to
one or more Eligible Loans meeting the requirements of this Agreement. In full
consideration for the sale of each of the Eligible Loans by the Correspondent to
TMA pursuant to this Agreement, on each Purchase Date TMA shall pay to the
Correspondent the Purchase Price, as adjusted as set forth in the Correspondent
Seller Guide, and Servicing Released Fee, if any, for the Eligible Loans
purchased on such Purchase Date.

(c)        The Correspondent will deliver the following items to TMA on the
Effective Date:

(i)         an executed original of this Agreement;

(ii)        the Officers’ Certificate;

(iii)      the Opinion of Counsel, which shall be acceptable to TMA in its sole
discretion;

(iv)      a certificate or other evidence of merger or change of name, signed or
stamped by the applicable regulatory authority, if any of the Eligible Loans
which were acquired through merger or originated by the Correspondent while
conducting business under a name other than its present name;

(v)        the written approval of any receiver, conservator or trustee that is
(or may be) necessary for consummation of the transactions contemplated by this
Agreement, which written approval shall be dated no more that twenty (20) days
prior to the Effective Date; and

(vi)      any consents or approvals required by any and all applicable laws,
rules or regulations or pursuant to contract to consummate the transactions
contemplated hereby.

(d)        Upon payment for the related Eligible Loan pursuant to this Section
3, the beneficial ownership of each Mortgage Note, each Mortgage, and each of
the other documents comprising the Mortgage File with respect to each Eligible
Loan is hereby vested in TMA, and the ownership of all records and documents
with respect to each Eligible Loan prepared by or






--------------------------------------------------------------------------------

which come into the possession of the Correspondent is hereby immediately vested
in TMA and shall be held and maintained, in trust, by the Correspondent at the
will of TMA in such custodial capacity only.

(e)        In the event an Eligible Loan purchased by TMA is prepaid in full by
a borrower within one hundred twenty (120) days of the purchase of the Eligible
Loan by TMA, Correspondent shall repurchase such Eligible Loan from TMA pursuant
to the Guide and, in addition, shall pay TMA the premium, if any, (including any
premium for servicing released) paid by TMA to Correspondent for the Eligible
Loan.

(f)         In the event any borrower defaults on the payment of the first
payment due on an Eligible Loan, Correspondent shall repurchase such Eligible
Loan from TMA, at TMA’s sole option, pursuant to the Seller Guide.

Section 4.    Application and Amendment of the Guides: Approval Notification
Letter.

(a)        The reasonable interpretation of TMA and PNC, as applicable, of the
Guides shall be final and binding on the parties hereto in all respects.
Regardless of whether specifically identified as such, each requirement,
standard, instruction or statement in the Guides, the Correspondent Application,
this Agreement and any Approval Notification Letter shall be deemed to be a
representation and warranty by Correspondent to TMA. TMA or PNC may amend,
alter, modify, supplement, replace or restate the Guides (an “Amendment”) at any
time, and from time to time, in its sole discretion without the consent of the
Correspondent. TMA shall give written notice of an Amendment to the
Correspondent, and the Amendment shall become effective immediately or as
specifically provided therein; provided, however, no Amendment of the
Correspondent Seller Guide shall be effective with respect to an outstanding
Approval Notification Letter unless consented to by the Correspondent. In the
event of any inconsistencies between the provisions of this Agreement and the
Guides, this Agreement shall control.

(b)       In the event of any inconsistencies between the provisions of this
Agreement (including the Guides) and the Approval Notification Letter, the
Approval Notification Letter shall control.






--------------------------------------------------------------------------------

Section 5.    Representations, Warranties and Covenants of the Correspondent
Remedy.

(a)        The Correspondent hereby makes to TMA as of the Effective Date all of
the Correspondent’s representations, and warranties set forth in the Guides
(other than those representations and warranties that relate only to individual
Eligible Loans, which are made or effective as set forth in the Correspondent
Guide) and grants to TMA the remedies set forth hereunder and in the Guides with
respect to a breach of such representations and warranties. The Correspondent
also hereby covenants with TMA that the Correspondent shall continue to comply
with all of the Correspondent’s representations, warranties and covenants set
forth in the Guides, each Approval Notification Letter and this Agreement. The
warranties, obligations and representations stated in the Guides are hereby made
or undertaken by Correspondent with respect to each of the Eligible Loans to be
sold and serviced by it on behalf of TMA, unless expressly waived in writing by
TMA. All warranties made by Correspondent shall survive (i) any investigation
made by or on behalf of TMA, its assignee or designee, (ii) liquidation of the
Eligible Loan, (iii) purchase of the Eligible Loan by TMA, its designee or
assignee, (iv) repurchase of the Eligible Loan by Correspondent, and (v)
termination of this Agreement or similar event, and all such warranties shall
inure to the benefit of TMA, Correspondent shall supply evidence that is
satisfactory to TMA of its compliance with any provisions of the Guides.

(b)        If, after purchase of any Eligible Loan by TMA, any of the
representations or warranties of the Correspondent contained herein or in the
Correspondent Seller Guide or the PNC Servicer Guide are untrue, TMA may, at its
option, without regard to the Correspondent’s actual or implied knowledge of the
untruth of such warranty (except to the extent the warranty is expressly
conditioned upon the Correspondent’s actual knowledge), in addition to and
without limitation as to any other remedy accruing to TMA, require the
Correspondent to repurchase said Eligible Loan pursuant to the Guide. It is
contemplated that a third party may purchase from TMA the Eligible Loans
purchased by TMA from Correspondent, and Correspondent agrees that TMA may, in
its own name or in the name of the third party, exercise any rights or remedies
at law or in equity on behalf of itself or such third party.

(c)        Correspondent shall indemnify TMA and PNC from and hold TMA harmless
against all losses, damages, penalties, fines, forfeitures, legal fees and
related costs, judgments, and any other costs, fees, and expenses heretofore or
hereafter resulting from a material breach of any warranty, obligation or
representation contained in or made pursuant to this Agreement or from any
claim, demand, defense or assertion against or involving TMA, PNC or its
assignee or transferee of any Eligible Loan based on or grounded upon, or
resulting from such breach or a breach of any representation, warranty or
obligation made by TMA in reliance upon any warranty, obligation or
representation made by Correspondent contained in or made pursuant to this
Agreement. Correspondent hereby acknowledges TMA’s intent to sell the Eligible
Loans to third parties in reliance upon Correspondent’s warranties, obligations
and representations. The obligations of Correspondent under this Section shall
survive delivery and






--------------------------------------------------------------------------------

payment for the Eligible Loans, liquidation or repurchase of the Eligible Loans
and termination of this Agreement or the expiration hereof.

Section 6.    Correspondent’s Duties

Correspondent shall diligently perform all duties incident to the selling and
servicing, if applicable, of all Eligible Loans that may be sold by
Correspondent, from time to time. In the performance of such duties,
Correspondent shall employ procedures and exercise the same care that it would
maintain for loans held in its own portfolio and in accordance with standards of
practice, diligence, prudence and competence maintained by prudent mortgage
lenders in the jurisdiction where the property is located. Correspondent shall
also comply with all of the provisions of the Guides and with all other
reasonable requirements and instruction of TMA and PNC, as applicable.
Correspondent shall perform such services at its sole expense except as
otherwise expressly provided in the Guides. Correspondent agrees to service each
of such Eligible Loans continuously beginning with the Purchase Date for such
Eligible Loans until either all interest and principal on each Eligible Loan has
been paid in full, the Eligible Loan has been liquidated as provided in the
Guides, or such servicing duties are terminated by TMA or PNC.

Section 7.    Compensation

Unless otherwise set forth herein, the servicing fees to be paid to
Correspondent shall be as specified in the Guides.

Section 8.    Costs and Expenses; Right of Setoff

(a)        The Correspondent shall pay all fees and expenses incurred in
connection with the transactions contemplated by this Agreement, including
without limitation transfer fees, recording fees, fees for title policy
endorsements and continuations, attorneys’ fees and costs associated with the
physical delivery and insured shipment of the Mortgage Files to TMA and/or TMA’s
document custodian(s).

(b)        TMA and its successors and assigns shall be entitled to setoff
against any amount to be paid by it to the Correspondent for such amounts as may
be due from the Correspondent under this Agreement.

Section 9.    No Solicitation Rights

Subject to the provisions set forth in this Section 9, from and after the date
hereof, neither the Correspondent, nor any of its Affiliates shall solicit, by
means of direct mail, or telephonic or personal solicitation, the Mortgagors of
any Eligible Loans for purposes of prepayment of such Eligible Loans.
Solicitations undertaken by the Correspondent or any affiliate of the
Correspondent that are directed to the general public at large (as opposed to






--------------------------------------------------------------------------------

directed specifically at the Mortgagors), including without limitation mass
mailings based on commercially acquired mailing lists, and newspaper, radio and
television advertisements, shall not constitute solicitation under this Section
9.

Section 10.    Conditions to Purchase

The obligations of TMA to purchase any Eligible Loans are subject to the
satisfaction prior to or on each applicable Purchase Date (or on such other date
as expressly provided for herein) of the following conditions, any one or more
of which may be waived in writing by TMA:

(a)       All of the representations and warranties of the Correspondent set
forth in the Guides shall be true and correct as of the applicable Purchase
Date, and no event shall have occurred which, with notice or the passage of
time, would constitute a Default or breach under this Agreement or under the
Guides.

(b)      On each Purchase Date, TMA shall have received the documents and
instruments required to be delivered to TMA on or before such Purchase Date
pursuant to the Guides, duly executed by all signatories other than TMA as
required pursuant to the respective terms thereof.

(c)       All other terms and conditions to be performed on or prior to the
applicable Purchase Date (or such other date as expressly provided for herein)
by the Correspondent shall have been duly complied with and performed in all
respects pursuant to this Agreement, the applicable Approval Notification Letter
and the Guides.

Section 11.    Termination or Suspension Upon Default.

(a)        Upon the occurrence of a Default hereunder or under the Correspondent
Seller Guide or a default under the PNC Servicer Guide as defined therein under
either of the Guides, TMA shall have the right, at its option and in its sole
discretion, to suspend the selling privileges of the Correspondent or to
terminate this Agreement, in addition to whatever rights TMA may have at law or
in equity to damages, including injunctive relief and specific performance. TMA
shall also have the right to terminate this Agreement without cause by giving
thirty (30) days prior written notice to the Correspondent. In the event TMA
terminates this Agreement, the Correspondent shall not be relieved of its
servicing obligations, if any, unless expressly terminated in accordance with
the PNC Servicer Guide nor shall the Correspondent be relieved of its other
obligations with respect to Eligible Loans previously purchased by TMA including
without limitation representations and warranties made herein and in the
Correspondent Seller Guide. TMA may terminate this Agreement after a suspension.
A termination of this Agreement or suspension of the selling privileges of the
Correspondent due to a Default shall terminate or suspend any outstanding
obligations of TMA as evidenced by Approval Notification Letters to purchase
mortgage loans from the Correspondent; provided






--------------------------------------------------------------------------------

however, a termination of this Agreement without cause upon the giving of notice
as set forth herein shall not terminate any outstanding obligations of TMA to
purchase mortgage loans from the Correspondent. TMA may waive any Default, and
upon any waiver, such Default shall cease to exist. No such waiver shall extend
to any subsequent or other default or impair any right consequent thereto except
to the extent expressly waived.

Section 12.    Master Servicer

Correspondent acknowledges that TMA has appointed PNC as its Master Servicer, as
hereinafter defined. Notwithstanding anything to the contrary contained in this
Agreement, TMA shall have the right, in its sole discretion, to appoint and
designate (such action, the “Appointment”) another master servicer as shall be
reasonably acceptable to the Correspondent (in either case, a “Master
Servicer”), as master servicer of some or all of the Eligible Loans then subject
to this Agreement. Upon receipt of written notice of such Appointment from TMA,
the Correspondent shall promptly execute a servicing agreement with the Master
Servicer (a “Subservicing Agreement”) to service the Eligible Loans for the
Master Servicer in accordance with the Master Servicer’s requirements as set
forth in the Master Servicer’s servicing guide. Accordingly, the Correspondent
shall service to, remit to, and report to, the Master Servicer, all in
accordance with the terms of the Subservicing Agreement, and the servicing
provisions set forth in this Agreement (but not provisions other than servicing
provisions set forth in this Agreement) shall be superseded by the Subservicing
Agreement, and shall not be binding upon the Correspondent during the term of
such Subservicing Agreement.

Upon such Appointment, the Correspondent shall correspond and communicate solely
with the Master Servicer, as if the Master Servicer were “TMA” hereunder.
Furthermore, the Master Servicer shall have all rights as designee of TMA to
enforce the representations and warranties, and all other covenants and
conditions set forth in this Agreement and not superseded by the Subservicing
Agreement, and the Correspondent shall follow the instructions of the Master
Servicer under this Agreement as if such instructions were the instructions of
TMA. The Master Servicer shall have the right to give any waivers or consents
required or allowed under this Agreement on behalf of TMA, and shall furthermore
be empowered to enter into and execute and deliver any amendments or
modifications to this Agreement as TMA’s designee hereunder, and such amendments
or modifications shall be binding upon TMA as if TMA had executed and delivered
the same. All amounts due TMA under this Agreement shall be remitted to the
Master Servicer in accordance with the Master Servicer’s instructions.

From and after the Appointment of the Master Servicer pursuant to this Section
until the Master Servicer Termination (as defined below) the Correspondent shall
be required to recognize and deal with the Master Servicer under this Agreement.

The Correspondent shall service the Eligible Loans in accordance with the
Subservicing Agreement and shall treat the Master Servicer as TMA under this
Agreement in accordance with the provisions of this Section unless and until the
Correspondent receives






--------------------------------------------------------------------------------

written notice from TMA under this Agreement TMA has terminated the Master
Servicer (such notice, the “Master Servicer Termination”). Upon receipt of the
Master Servicer Termination, the Correspondent shall no longer recognize or deal
with the Master Servicer as TMA’s designee hereunder, but shall instead deal
directly with TMA or such other designee appointed by TMA by Appointment in
accordance with this Section. From and after the receipt of the Master Servicer
Termination, the Correspondent shall service the Eligible Loans in accordance
with the provisions of this Agreement, and shall give no further effect to the
Subservicing Agreement.

Section 13.    Miscellaneous Provisions.

(a)      Amendment. Except as provided in Section 4 concerning the Guides and
Section 3 concerning the Approval Notification Letters, this Agreement may be
amended from time to time by the Correspondent and TMA solely by written
agreement signed by the Correspondent and TMA.

(b)        Governing Law. This Agreement shall be governed by, construed and
interpreted in accordance with the laws of the State of New York.

(c)       Consent to Jurisdiction. The parties agree that, except as set forth
in the PNC Servicer Guide, all legal actions and proceedings arising out of or
related to this Agreement, or the transactions contemplated hereby, shall be
brought in the Federal Court or State Court located in the State of New York,
and the parties hereby waive any objections to summons, service of process,
jurisdiction over the person or subject matter, or the venue of the courts
listed above.

(d)       Reproduction of Documents. This Agreement and all documents relating
hereto, including without limitation (i) consents, waivers, and modifications
which may hereafter be executed, (ii) documents received by any party at the
closing, and (iii) financial statements, certificates, and other information
previously or hereafter furnished, may be reproduced by any photographic,
facsimile transmission, photostatic, microfilm, microcard, miniature
photographic, or other similar process. The parties agree that any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding, whether or not the original is in
existence and whether or not such reproduction was made by a party in the
regular course of business, and that any enlargement, facsimile, or further
reproduction of such reproduction shall likewise be admissible in evidence.

(e)      Notices. All demands, notices and communications hereunder shall be in
writing and shall be deemed to have been duly given if personally delivered at
or mailed by






--------------------------------------------------------------------------------

registered mail, postage prepaid, or by a nationally recognized overnight
courier service, to the following:

If to the Correspondent:

Attention:   John Kaminer

or such other address as may hereafter be furnished to TMA in writing by the
Correspondent, and

If to TMA:

Thornburg Mortgage Asset Corporation
119 East Marcy Street
Santa Fe, NM 87501
Attention: Ron Chicaferro, Vice President

or such other address as may hereafter be furnished to the Correspondent by TMA
in writing.

(f)       Severability of Provisions. If any one or more of the covenants,
agreements, provisions, or terms of this Agreement shall be held invalid for any
reason whatsoever, then such covenants, agreements, provisions, or terms shall
be deemed severable from the remaining covenants, agreements, provisions, or
terms of this Agreement and shall in no way affect the validity or
enforceability of the other covenants, agreements, provisions, or terms of this
Agreement or the rights of TMA hereunder. If the invalidity of any part,
provision, representation, or warranty of this Agreement shall deprive any party
of the economic benefit intended to be conferred by this Agreement, the parties
shall negotiate in good faith to develop a structure the economic effect of
which is nearly as possible the same as the economic effect of this Agreement
without regard to such invalidity.

(g)      Counterparts. This Agreement may be executed in one or more
counterparts and by the different parties hereto on separate counterparts, each
of which, when so executed, shall be deemed to be an original such counterparts,
together, shall constitute one and the same agreement.

(h)       Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the Correspondent and TMA and their respective successors
and assigns; provided, however that the Correspondent may not, in whole or in
part, assign or otherwise transfer, sell, subcontract, pledge or grant a
security interest in any of its rights or delegate any of its duties hereunder
to any party, including without limitation Correspondent’s affiliates, without
the prior written consent of TMA. Any such purported or attempted transfer
without the prior






--------------------------------------------------------------------------------

written consent of TMA shall be null and void. TMA may sell, assign, convey,
hypothecate, pledge or in any way transfer, in whole or in part, without
restriction, its rights hereunder, including but not limited to an assignment
whereby this Agreement remains in effect between TMA and the Correspondent as to
certain Eligible Loans but is assigned to a third party or parties as to other
Eligible Loans.

(i)         Other Agreements Superseded. This Agreement supersedes all prior
agreements and understandings relating to the subject matter hereof.

(j)         No Partnership. Nothing herein contained shall be deemed or
construed to create a partnership or joint venture between the parties hereto,
and at all times the Correspondent shall act and represent itself solely as an
independent contractor of TMA and not an agent of TMA.

(k)       Attorney’s Fees. In the event of a dispute arising from or concerning
an obligation Correspondent or TMA under this Agreement which results in
litigation of the issue, the prevailing party to such litigation shall be
indemnified by the other party for all costs and expenses in bringing or
defending such action.

(l)          Authorized Representatives. TMA shall be entitled to rely, without
investigation, that any Person holding themselves out to be a representative of
the Correspondent for purposes of signing this Agreement or any other document
delivered in connection with this Agreement or taking other action pursuant to
the Agreement including but not limited to oral discussions was, at the
respective times of such signing or actions, a duly elected or appointed,
qualified and authorized representative of the Correspondent, and the execution
or deliver of the Agreement or any document pursuant to the Agreement and the
taking of any other actions,






--------------------------------------------------------------------------------

including but not limited to oral discussions, shall be conclusive evidence of
such authorization.

IN WITNESS WHEREOF, the Correspondent and TMA have caused their names to be
signed hereto by their respective officers “hereunto duly authorized as of the
day and year first above written.

 

 

 

 

THORNBURG MORTGAGE ASSET CORPORATION

 

 

 

 

By:


/s/ RON CHICAFERRO 


 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name: 

 Ron Chicaferro

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Title: 

 Vice President

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Crescent Bank & Trust d/b/a
[Company] Crescent Mortgage and Crescent
Mortgage Services, Inc.

 

 

 

 

By: 


/s/ MICHAEL P. LEDDY

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name: 

Michael P. Leddy

 

 

 

 

Title: 

Executive Vice President


